Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine and diaphragm assembly thereof as recited in independent claims 1 and 13 comprising, inter alia, a nozzle guide detachably provided to cover the fixing protrusion formed on the outer surface of a diaphragm and support one end of the supply hose connected to the one end of the nozzle, and including a through-hole into which the one end of the nozzle is inserted, an annular protrusion provided on a circumference of the through-hole, and a rib formed extend upward from an upper surface of the nozzle guide, wherein the nozzle guide is formed separately from the diaphragm; and a fixing member, such as a hose clamp, configured to fix the supply hose to the one end of the nozzle and including a protrusion, such as a push portion, wherein the rib is configured to prevent the protrusion of the fixing member from being in contact with the front frame of the main body.  
As described in ¶¶ [0011]-[0013] of Applicant’s specification, “[i]n the process of assembling the drum-type washing machine 100, when an operator inserts one end of the nozzle 150 into the supply hose 160, and fixes the supply hose 160 to the nozzle 150 using the one-touch hose clamp 170, a push portion 171 of the one-touch hose clamp 170 may be located adjacent to the front frame 103 of the main body 101 as illustrated in FIG. 2. When the push portion 171 of the one-touch hose clamp 170 is adjacent to or in contact with the front frame 103, the push portion 171 of the one-touch hose clamp 170 may collide with the front frame 103 due to the vibrations transferred to the diaphragm 140 during dewatering by the drum-type washing machine 100, thereby causing noise. When the noise is caused due to the assembly failure of the hose clamp during washing, the drum-type washing machine sold to a consumer may be returned because of the noise problem. Therefore, there has been a demand for the development cf. the drum-type washing machine that is capable of structurally preventing the noise caused due to the contact between the hose clamp and the front frame during washing.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711